Dismissed and Opinion Filed June 29, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00473-CR

                     JERRY DWIGHT BLANEY, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F05-00065-P

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                           Opinion by Justice Molberg
      On July 18, 2008, a jury found Jerry Dwight Blaney guilty of aggravated

sexual assault of a child under the age of fourteen years and sentenced him to life in

prison and a $10,000 fine. His conviction was affirmed on direct appeal. See Blaney

v. State, No. 05-08-01049-CR, 2011 WL 94704 (Tex. App.—Dallas Jan. 12, 2011,

no pet.) (not designated for publication). On June 22, 2021, he filed a pro se notice

of appeal. We dismiss this appeal for lack of jurisdiction.

      This Court may only review criminal appeals authorized by statute. Ragston

v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); see also TEX. CODE CRIM. PROC.

ANN. art. 44.02 (authorizing defendant’s right to appeal “under the rules hereinafter
prescribed”). Generally, criminal defendants may appeal only from final judgments.

See State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990). Unless a

statute expressly grants a right of appeal, interlocutory orders are not appealable. See

Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); Apolinar v. State, 820

S.W.2d 792, 794 (Tex. Crim. App. 1991).

      A defendant perfects his appeal by timely filing a written notice of appeal with

the trial court clerk. See TEX. R. APP. P. 25.2(c). To be timely, the notice of appeal

must be filed within thirty days after the date sentence was imposed or within ninety

days after sentencing if the defendant timely filed a motion for new trial. See TEX.

R. APP. P. 26.2(a). The rules of appellate procedure allow the time to file a notice of

appeal to be extended if the party files, within fifteen days of the filing deadline,

both the notice of appeal and a motion to extend the time to file the notice of appeal.

See TEX. R. APP. P. 10.5(b), 26.3. In the absence of a timely perfected notice of

appeal, the Court must dismiss the appeal. Ex parte Castillo, 369 S.W.3d 196, 198

(Tex. Crim. App. 2012); Slaton v. State, 981S.W.2d 208, 210 (Tex. Crim. App.

1998).

      Appellant’s notice of appeal states he “filed a case” in April 2021 in the trial

court under “Discovery – subpoena. Actual Innocence – Capital crimes” but that the

“court clerk refused to file [his] case.” He is “guessing” his case is “denied or

dismissed” and concedes he has no case number out of the trial court. Without a final

judgment or appealable order from the trial court, there is nothing to appeal, and this

                                          –2–
Court lacks jurisdiction to take any action. And appellant’s June 2021 notice of

appeal is untimely as to his original conviction.

      Under these circumstances, we have no other option than to dismiss this

appeal.




                                            /Ken Molberg//
                                            KEN MOLBERG
                                            JUSTICE
210473f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                         –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JERRY DWIGHT BLANEY,                         On Appeal from the 203rd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F05-00065-P.
No. 05-21-00473-CR          V.               Opinion delivered by Justice
                                             Molberg. Justices Goldstein and
THE STATE OF TEXAS, Appellee                 Smith participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 29th day of June, 2021.




                                       –4–